13-2397
         Russo v. DiLieto



                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 19th day of May, two thousand fourteen.
 5
 6       PRESENT: DENNIS JACOBS,
 7                CHESTER J. STRAUB,
 8                SUSAN L. CARNEY,
 9                     Circuit Judges.
10       _____________________________________
11
12       PAUL ANDREW RUSSO, PRIVATE
13       ATTORNEY GENERAL,
14
15                          Plaintiff-Appellant,
16
17                   v.                                         13-2397
18
19       EDWARD DILIETO, IN HIS OFFICIAL AND
20       PRIVATE CAPACITY; STATE MARSHAL
21       COMMISSION; DEPARTMENT OF
22       ADMINISTRATIVE SERVICES; THOMAS
23       TERRIBILE, IN HIS OFFICIAL AND
24       PRIVATE CAPACITY; GUILFORD POLICE
25       DEPARTMENT; CITY OF GUILFORD; DOES,
26       1 THROUGH 30 INCLUSIVE,
27
28                     Defendants-Appellees.
29       ____________________________________
 1   FOR PLAINTIFF-APPELLANT:    PAUL ANDREW RUSSO, pro se,
 2                               Guilford, CT.
 3
 4   FOR DEFENDANTS-APPELLEES:   JOSEPH BREE BURNS, Rome
 5                               McGuigan, P.C., Hartford, CT for
 6                               Defendant-Appellee Edward
 7                               DiLieto.
 8
 9                               CARMEL A. MOTHERWAY, Assistant
10                               Attorney General, Connecticut
11                               Office of the Attorney General,
12                               Hartford, CT for Defendants-
13                               Appellees State Marshal
14                               Commission and Department of
15                               Administrative Services.
16
17                               MICHAEL T. RYAN, Ryan Ryan
18                               Deluca LLP, Stamford, CT for
19                               Defendants-Appellees Thomas
20                               Terribile, Guilford Police
21                               Department, and City of
22                               Guilford.
23
24        Appeal from a judgment of the United States District
25   Court for the District of Connecticut (Covello, J.).
26
27        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,
28   AND DECREED that the judgment of the district court be
29   AFFIRMED.
30
31        Paul Andrew Russo, pro se, appeals from the district
32   court’s judgment dismissing his complaint for lack of
33   subject matter jurisdiction under the Rooker-Feldman
34   doctrine. We assume the parties’ familiarity with the
35   underlying facts, the procedural history of the case, and
36   the issues presented for review.
37
38        On appeal from a judgment dismissing a complaint for
39   lack of subject matter jurisdiction, we review factual
40   findings for clear error and legal conclusions de novo. See
41   Maloney v. Soc. Sec. Admin., 517 F.3d 70, 74 (2d Cir. 2008)
42   (per curiam). A complaint must be dismissed “when the
43   district court lacks the statutory or constitutional power
44   to adjudicate it.” Makarova v. United States, 201 F.3d 110,

                                  2
 1   113 (2d Cir. 2000). While we disfavor dismissing a
 2   complaint without giving a pro se litigant an opportunity to
 3   amend, leave to amend is not necessary when it would be
 4   futile. See Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir.
 5   2000).
 6
 7        Under the Rooker-Feldman doctrine, district courts lack
 8   subject matter jurisdiction over claims that effectively
 9   challenge state court judgments. See District of Columbia
10   Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983) (“[A]
11   United States District Court has no authority to review
12   final judgments of a state court in judicial proceedings.”);
13   Rooker v. Fidelity Trust Co., 263 U.S. 413, 416 (1923)
14   (“[N]o court of the United States other than [the Supreme
15   Court] could entertain a proceeding to reverse or modify [a
16   state court’s] judgment for errors . . . .”). This
17   jurisdictional rule bars challenges to “cases arising out of
18   judicial proceedings even if those challenges allege that
19   the state court’s action was unconstitutional.” Feldman,
20 460 U.S. at 486. Specifically, the Rooker-Feldman doctrine
21   acts as a jurisdictional bar to cases: (1) “brought by
22   state-court losers,” (2) “complaining of injuries caused by
23   state-court judgments,” (3) that were “rendered before the
24   district court proceedings commenced,” and (4) “inviting
25   district court review and rejection of those [state court]
26   judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp.,
27   544 U.S. 280, 284 (2005).
28
29        As the district court held, Russo’s claims were barred
30   by the Rooker-Feldman doctrine because: (1) Russo lost in
31   state court; (2) his injuries stemmed directly from the
32   state court’s foreclosure judgment; (3) Russo filed his
33   action in the district court after the state court judgment
34   had been rendered; and (4) Russo’s requested relief (an
35   order prohibiting eviction or foreclosure) required the
36   district court to review and reject the state court’s
37   foreclosure judgment. See Hoblock v. Albany Cnty. Bd. of
38   Elections, 422 F.3d 77, 87 (2d Cir. 2005). It does not
39   matter that Russo added parties to the federal action who
40   were not parties to the state action.
41
42        The district court did not err in denying Russo leave
43   to amend, because amendment would have been futile in light
44   of the Rooker-Feldman doctrine.
45

                                  3
1        We have considered all of Russo’s remaining arguments
2   and conclude that they are without merit. The judgment of
3   the district court is hereby AFFIRMED.
4
5                              FOR THE COURT:
6                              Catherine O’Hagan Wolfe, Clerk
7
8




                                 4